LATIMER, Judge
(dissenting) ;
I dissent.
Here, as in United States v Allen, 8 USCMA 504, 25 CMR 8, the issue is the alleged inadequacy of defense counsel in failing to argue on the sentence. If possible, this record is more barren of good reasons for requiring further action than was the one confronting us in the cited case.
The accused pleaded guilty to a specification alleging desertion, in violation of Article 85 of the Uniform Code of Military Justice, 10 USC § 885. To support the conviction, the record shows he was stationed in Alaska, left without authorization, and was apprehended in Jefferson, Ohio. In his personal petition on appeal, he makes no contention of inadequate representation, but when his appellate counsel subsequently raised that assignment of error, trial defense counsel filed an affidavit in which he contended that he acted in accordance with the desires of his client. In addition, the affidavit contains the averment that, according to counsel’s best recollection, accused desired to be separated from the service. Significantly enough, those averments remain unchallenged and the record is notoriously silent on matters of extenuation which were not presented to the court. Therefore, I am at a loss to understand what factual issue needs to be decided in this case.
Of course, if this counsel is guilty of not properly representing his client, then the Court in effect is saying that inadequate representation arises when counsel comply with the desires of their clients. That would indeed be a bad rule, for a lawyer may be damned if he argues against the will of an accused or damned if he does not.
In an attempt to avoid the force of my arguments, the Court states that we granted the petition for reconsideration without requiring counter-affidavits from the accused. A grant of review does not relieve an accused of his burden to show he was inadequately represented, and the content of trial defense counsel’s affidavit has been known to him or his appellate counsel for over seven months. He has not challenged the assertions set forth therein but, in spite of that omission, we are sending the case back to a board of review to permit trial of his counsel when the record before us does not warrant that extraordinary relief. Under the procedure adopted by the Court, the primary responsibility for determining the facts is on this Court, and I would not designate a referee for that purpose unless a bona fide dispute exists. At least, before proceeding further, I would require the accused to answer to this Court under oath by affidavit that the facts averred by his trial defense counsel are untrue.
On the present record, I would affirm the decision of the board of review.